Citation Nr: 1615848	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  01-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for post operative epididymectomy, left, with chronic epididymitis, status post left orchectomy.

(The issues of whether new and material evidence has been submitted to reopen previously denied claims for service connection for retained fragment wound in the neck and a psychiatric disorder, as well as increased ratings for a forehead scar and shell fragment wound of the left scrotum are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a decision in February 2007 denying this claim, and in response the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2008, Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision denying this claim and remanding this claim for further development and readjudication in accordance with the terms of the JMR.  To comply with the Court's Order, the Board in turn remanded this claim to the Agency of Original Jurisdiction (AOJ) in April 2009.  Unfortunately, as explained below, the Board is again REMANDING this claim to the AOJ to preserve the Veteran's right to procedural due process.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Regrettably, another remand is necessary.  Since the last Supplemental Statement of the Case (SSOC) in November 2013, the RO or Appeals Management Center (AMC) provided the Veteran another VA examination in October 2014.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at this lower and initial level.  See generally Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When additional evidentiary development is undertaken by the AOJ on an issue on appeal, such as in this instance the conducting of the VA examination mentioned, an SSOC is required addressing this and all other additional evidence.  38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, since this has not been done, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If there are additional records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received at the local San Juan VA Medical Center (VAMC).  If these or any other such records identified by the Veteran are unavailable, then he must be so informed and this documented in his claims file, including explanation of the efforts made to obtain these additional records.  All records conversely obtained must be associated with the claims folder so they may be considered.


2.  Then readjudicate this claim in light of this and all other additional evidence, especially all additional evidence submitted or otherwise obtained since the November 2013 SSOC, so including the report of the October 2014 VA examination.  In doing so, please consider both Diagnostic Code (DC) 7524 (removal of one or both testes) and DC 7525 (chronic epididymo-orchitis) in assessing the severity of this service-connected disability.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

